DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As per the specification, under the section entitled “CROSS REFERENCE TO RELATED APPLICATIONS” specifically at paragraph [0001] on line 3 , the phrase - - now, U.S. Patent No. 10,726,497,  - -   has been inserted before “which”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-16 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
A  load balancing and assignment engine configured for: 
receiving a segment classification comprising one of a first segment classification indication or a second segment classification indication for each of the plurality of claims from the segmentation platform processor, accessing a claim handler database to identify eligible claim handlers for each of the plurality of claims based on the one of the first segment classification indication or the second segment classification indication for each of the plurality of claims, determining a load for each of the eligible claim handlers for each of the plurality of claims, automatically selecting, for each of the plurality of claims based on the determined load for each of the corresponding eligible claim handlers for the claim, assignment of each claim to one of the eligible claim handlers and a case manager” , as recited in independent claim 1.

“receiving, by a load balancing and assignment engine from the segmentation platform processor, a segment classification indication for each of the  plurality of claims comprising one of a first segment classification indication and a second segment classification indication, accessing, by the load balancing and assignment engine, a claim handler database to identify eligible claim handlers for each of the plurality of claims based on the one of the first segment classification indication or the second segment classification indication for each of the plurality of claims, determining, by the load balancing and assignment engine, a load for each of the eligible claim handlers for each of the plurality of claims,  automatically selecting, by the load balancing and assignment engine, for each of the plurality of claims based on the determined adjusted load for each of the corresponding eligible claim handlers for the claim, assignment of each claim to one of the eligible claim handlers and a case manager” as recited in independent claim 9.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Kullman et al (US Pat. No. 11176615 B1) disclose a computer-assisted method for 
generating one or more insurance quotes for a user is described herein. A computing device of an insurance provider may generate a first insurance quote for the user. The computing device may receive from a database information identifying contacts for the user. In response to determining that at least one of the contacts for the user is a customer of the insurance provider, an insurance quote for the customer may be accessed. The computing device may generate a second insurance quote for the user based on the insurance quote for the customer and the first insurance quote for the user. For example, the computing device may compare the insurance quote for the customer to the first insurance quote for the user. The first insurance quote may be adjusted to be within a predetermined amount of the insurance quote for the customer.

Besman et al. (US Pub. No. 20160171619 A1 ) disclose a system and method for 
receiving account information in connection with a potential insurance policy. An account score matrix may be received for the potential insurance policy, including grade values comparing the account information to other insured parties, along with a benchmark premium value calibrated to a target return on equity based on the account information and information in a risk database. A set of guide indication adjustments may then be received from an underwriter for the potential insurance policy. A premium indication model application may dynamically calculate, in substantially real time, an adjusted premium value for the potential insurance policy calibrated to the target return on equity based at least in part on associated guide indication adjustments, and an indication associated with the dynamically calculated adjusted premium value may be transmitted. The transmitted indication may be used, for example, to update a dashboard graphical user interface display. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        



July 29, 2022